Order unanimously modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: Special Term’s order directed defendant to produce upon the examination before trial “ the contract, plans and specifications under which said garage was constructed ”, The complaint alleges that plaintiff was injured after alighting from an automobile which had been parked “ in front of a meter number 472 * * * and while proceeding through the passageway provided as a means of exit from said garage”. The examination should be limited to the area in which the alleged accident occurred. No useful purpose can be served by requiring the production of the documents specified in the order for any portion of the building other than the floor on which the injury is alleged to have taken place. (Appeal from order of Monroe Special Term granting plaintiffs’ motion for an *735examination of defendant before trial and an examination of certain records.) Present—Williams, P. J., Bastow, Goldman and Halpern, JJ.